946 F.2d 894
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.FIRST UNION REAL ESTATE EQUITY AND MORTGAGE INVESTMENTS,Plaintiff/Appellant,v.Emma B. PRESSLER, Defendant/Appellee.
No. 91-5249.
United States Court of Appeals, Sixth Circuit.
Oct. 28, 1991.

Before KENNEDY and SUHRHEINRICH, Circuit Judges, and ENGEL, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff First Union Real Estate Equity & Mortgage Investments ("First Union") appeals the district court's grant of summary judgment in favor of defendant Emma B. Pressler.   The district court held that First Union was not entitled to restitution for alleged overpayments to defendant.


2
Having carefully considered the arguments of counsel, and the record and the briefs filed by the parties, we are unable to say that the district court erred in granting summary judgment in favor of defendant.   Further, because the district court's January 30, 1991 opinion adequately resolves the issues raised on appeal, the issuance of a written opinion by this court would serve no useful purpose.   Accordingly, the district court's grant of summary judgment is AFFIRMED for those reasons stated in its January 30, 1991 opinion.